—In two related child protective proceedings pursuant to Family Court Act article 10, the maternal grandmother appeals from (1) two fact-finding orders of the Family Court, Queens County (Lubow, J.), (one as to each child), both dated May 27, 1997, which, after a hearing, found, inter alia, that she had neglected her two grandchildren, and (2) two orders of disposition of the same court (one as to each child), both dated September 4, 1997, which, upon the fact-finding orders, inter alia, placed the children with the Administration for Children’s Services for a period of 12 months.
Ordered that the appeals from the fact-finding orders are *589dismissed, without costs or disbursements, as those orders were superseded by the orders of disposition; and it is further,
Ordered that the orders of disposition are affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court’s findings of neglect with respect to her two grandchildren were supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Tammie Z., 66 NY2d 1). The evidence demonstrated that the appellant failed to arrange for adequate supervision of the children while she traveled out of State.
The appellant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Joy and Florio, JJ., concur.